Ronald R. Chadwick, P.C. Certified Public Accountant 2851 South Parker Road Suite 720 Aurora, Colorado 80014 Phone (303)306-1967 Fax (303)306-1944 CONSENT OF INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM I consent to the use in the Registration Statement of Greenhouse Solutions Inc. on Form S-1 of my Report of Independent Registered Public Accounting Firm, dated May 20, 2010, on the consolidated balance sheet of Greenhouse Solutions Inc. as at March 31, 2010, and the related consolidated statements of operations, stockholders' (deficit), and cash flows for the period from April 8, 2009 (date of inception) through March 31, 2010. In addition, I consent to the reference to me under the heading “Experts” in the Registration Statement. Aurora, Colorado /s/ RONALD R. CHADWICK, P.C. June 21, 2010 Ronald R. Chadwick, P.C.
